Title: Thomas Jefferson to Lancelot Minor, 14 January 1817
From: Jefferson, Thomas
To: Minor, Lancelot


          
            Dear Sir
            Monticello. Jan. 14. 17.
          
          Your favor of Nov. 25. came during an absence of 2. months in Bedford; that of the 6th inst. was recieved on the 10th
          In my letter of Jan. 17th of the last year I promised that in the spring of the present I would pay out of my own resources the debt to Colo Callis’s estate. this shall assuredly be done as soon as my crop of flour is sold; which however I do not expect will take place till March or April. I hold it up till then, because the want of
			 bread thro’ all Europe as well as America must produce here by that time the a higher than the highest price ever yet known here. the debt as heretofore agreed on was 69.D. principal, and interest: from 1795. at 5. per cent, the rate fixed by law on all debts preceding May. 1797. adding therefore 22. years interest it will be 144. D 90 C   I am thus exact because it is a case of innocent loss on mr Marks as explained in my letters of October 29. 1812 and May 26. 13. and of an executor who must adhere rigorously to law.   You have been so kind as to pay the State & Congressional taxes on mrs Marks’s lands; and if you will inform me of the amount it shall be added to the order on Richmond which will be given for the 144.90 D. we wish exceedingly that those lands could be sold, and if an a proper offer should occur we hope you will have the goodness to avail us of it, and add that to the many obligations we owe
			 you. I pray you to accept the assurance of my great esteem & respect.
          
            Th: Jefferson
          
        